Title: Franklin’s Public Statement about the Hutchinson Letters, 25 December 1773
From: Franklin, Benjamin
To: 


By the late summer of 1773 the furor aroused by the Hutchinson letters had spread from Boston to London. Franklin’s role in the affair was still unknown; attention focused on who had obtained the correspondence from Thomas Whately’s papers, and a long controversy on this point began in the pages of the Public Advertiser. On September 4 an anonymous correspondent publicized the story that William Whately was said to be circulating among his friends, that John Temple, and no one else, had had access to the papers, and had for a time been left alone with them; in the light of Temple’s character, the writer added, the conclusion was obvious. On November 25 a rebuttal appeared from a correspondent who called himself a member of Parliament: after Thomas Whately’s death the letters in question had never been in William’s possession; the man who had obtained them—here the writer paraphrased Franklin’s argument—had served the colonies and the mother country well by providing the opportunity for reconciliation. Another correspondent, under the pseudonym “Antenor,” replied in the issue of December 8 by repeating the substance of the September communication and quoting a statement by Whately that Temple alone had handled the letters. The next day Temple himself entered the lists: on seeing “Antenor’s” charge he had called at once upon Whately, who had categorically denied it and insisted that he had merely allowed Temple to remove some of his own letters. Whately took prompt exception. In a letter published on the 11th he vouched for “Antenor’s” story as essentially correct; Temple had assured him three times, he added without comment, that he had taken no letters but his own.
Each man had now publicly given the other the lie, and a duel followed on December 11. It was a seriocomic affair; neither antagonist was a swordsman, or knew the punctilio that the code prescribed. Whately received wounds that were more embarrassing than dangerous, and was temporarily incapacitated. Stories circulated that Temple had played foul on the field of honor, and he tried to exonerate himself by giving an account, which appeared on the 18th, of what had happened; in closing he made clear that the issue behind the duel was still open. At that point Franklin, who had good reason to suppose that another meeting would take place as soon as Whately recovered, published the brief statement below.
Why did a fortnight elapse between the duel and the statement? Partly, no doubt, because such a momentous step did not need to be hurried; even when the prospect arose of another duel, Whately was out of harm’s way for a while under the care of his surgeon. Franklin may also have been slow to learn of developments: he is said to have been out of town when Temple and Whately fought, perhaps on the Christmas visit to the Shipleys that he had planned; and London gossip would have taken time to reach Hampshire. If he had learned at Twyford what was happening, he might well have cut short his stay and returned to town for the latest news. It persuaded him, whenever and wherever he heard it, to drop the secrecy that had shrouded his role for the past year, and to project himself into a controversy that was the talk of London. His decision touched off a virulent newspaper campaign against him, which prepared the way for the scene a month later before the Privy Council.
 
To the Printer of the London Chronicle.
Sir,
Craven-street, Dec. 25, 1773.
Finding that two Gentlemen have been unfortunately engaged in a Duel, about a transaction and its circumstances of which both of them are totally ignorant and innocent, I think it incumbent on me to declare (for the prevention of farther mischief, as far as such a declaration may contribute to prevent it) that I alone am the person who obtained and transmitted to Boston the letters in question. Mr. W. could not communicate them, because they were never in his possession; and, for the same reason, they could not be taken from him by Mr. T. They were not of the nature of “private letters between friends:” They were written by public officers to persons in public station, on public affairs, and intended to procure public measures; they were therefore handed to other public persons who might be influenced by them to produce those measures: Their tendency was to incense the Mother Country against her Colonies, and, by the steps recommended, to widen the breach, which they effected. The chief Caution expressed with regard to Privacy, was, to keep their contents from the Colony Agents, who the writers apprehended might return them, or copies of them, to America. That apprehension was, it seems, well founded; for the first Agent who laid his hands on them, thought it his duty to transmit them to his Constituents.
B. Franklin,Agent for the House of Representatives of the Massachusetts-Bay.
